THE UNlTED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

CHELSEA HENKEL, et al.,
Plaintiffs, :
v. : 3:15-CV-1435
(JUDGE MARlAN|)
HlGHGATE HOTELS, LP, et al.,
Defendants.

QR_DEB
AND NOW, TH|S dilang OF OCTOBER, 2018, upon consideration of
Plaintiffs’ Brief in Reply to the Court’s Order to Show Cause (Doc. 76), submitted in
response to the Court’s November 15, 2017 Order (Doc. 75), lT lS HEREBY ORDERED
THAT:

1. Plaintiffs have shown sufficient cause to establish that their l\/lotion for Leave to File
Fourth Amended Complaint Joining Additional Parties (Doc. 66) lS NOT DEEMED
WlTHDRAWN.

2. Plaintiffs are reminded that, in the future, absent Court direction, they are to comply

with the Local Rules of the l\/liddle District of Pennsyivania, including, but not limited

to Local Rule 7.5.

 
      

 

Rclbert D. M§n'a/ni
United States District Judge

